         Case 2:20-cv-03876-GJP Document 13 Filed 09/24/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHUN HUI LIN,

                       Plaintiff,

        v.                                              CIVIL ACTION

 MID-CENTURY INSURANCE                                  NO. 20-3876
 COMPANY,

                       Defendant.


                                      ORDER

        AND NOW, this 24th day of September 2020, upon consideration of Defendant’s

Notice of Removal (ECF No. 1), Plaintiff’s Motion to Remand (ECF No. 7), Defendant’s

Response (ECF No. 9), and Plaintiff’s Reply (ECF. No. 11), it is hereby ORDERED

that:

    1. Plaintiff’s Motion to Remand is GRANTED, and the case is REMANDED to

        the Philadelphia County Court of Common Pleas; and

    2. The Clerk of Court shall CLOSE this case.



                                                    BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                    ________________________
                                                    GERALD J. PAPPERT, J.
